DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are pending and examined below. This action is in response to the claims filed 12/2/19.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 7, and 13 recite the limitation an autonomous ground vehicle and an AGV  and it is unclear whether these are the same elements or if they are different what the difference is. The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.”

Dependent claims 2-6, 8-12, and 14-18 are likewise rejected.

Claims 4, 10, and 16 recite the claim limitation “and optionally one or more of:” and it is unclear as to whether the following elements are intended to be included or not.  To clearly and distinctly claim the invention, the claim must explicitly include claim elements with the use of and/or elements, where an or claim element only needs to recite one of the elements following.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims discuss a device that falls under a machine in Step 1. 
In Step 2A, Prong One, the device falls under an abstract idea as a mental process with nothing more than a generic computer. 
Simply receiving, projecting, segmenting, determining, and adjusting data can be performed within a human mind even with the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong Two. See MPEP § 2106.04(a)(2).
In Step 2B the claim does not recite additional claim elements that can amount to significantly more to overcome the Judicial Exception. 

Including claim amendments to recite some form of physical control implementation such as “to control the AGV based on the adjusted trajectory waypoint” or something similar may overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over
Sun et al. (US 2019/0072973) in view of Mori (US 2007/0078594).

Regarding claims 1, 7, and 13, Sun discloses a prediction based trajectory planning system for autonomous vehicles including a system for dynamically modifying a trajectory of an autonomous ground vehicle (AGV) during real-time navigation, the system comprising (Abstract): 
a navigation device comprising at least one processor and a computer-readable medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising (¶62 and Abstract): 
receiving an image of a visible road region ahead of an AGV (¶25 – LIDAR generates the recited image of the visible road ahead); 
projecting a plurality of planned trajectory waypoints on the image (¶50 - A trajectory or path can be specified as a collection of waypoints from a current vehicle position to a desired vehicle position along a designated path and the prediction-based trajectory planning module 200 uses object data 210 received from the vehicle sensor subsystem and the predicted trajectories where predicted trajectories includes a plurality); 
determining a set of alternate trajectory waypoints and a suggested velocity for a given segment based on the image of the given segment, a set of the plurality of planned trajectory waypoints in the given segment, an adjusted trajectory waypoint in a previous segment, and a determined velocity in the previous segment using an artificial intelligence (AI) model (¶41 and ¶49-50 - prediction-based trajectory planning determines trajectory waypoints and turning rates, acceleration or stopping rates, speed corresponding to the recited alternate trajectory waypoints with suggested velocity based on image data from the vehicle sensor subsystems 144 can be processed by an image processing module to identify proximate agents or other objects corresponding to the recited image data for the segment, a new set of predicted trajectories corresponding to the recited adjusted trajectory and a set of planned trajectories utilizing current positioning information and therefore utilizing waypoints from the previous segment where acceleration or stopping rates and speed are taken into consideration therefore including the recited determined velocity from the previous segment which are determined based on the machine learning techniques corresponding to the recited AI modeling); and 
determining an adjusted trajectory waypoint based on the set of alternate trajectory waypoints and the suggested velocity for the given segment (¶49-50 - prediction-based trajectory planning determines trajectory waypoints and turning rates, acceleration or stopping rates, speed corresponding to the recited alternate trajectory waypoints with suggested velocity).
While Sun does disclose iterative trajectory planning (¶49), it does not disclose a segmenting breakdown of equidistant road segments in the image.
However, Mori discloses a navigation and localization system including segmenting the visible road region in the image into a plurality of equidistant segments along a road length (¶25 – map pattern matching based on segment-chain approximation using equal-length segments corresponding to the recited breaking down of the visible road into a plurality of equidistant segments).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the prediction based trajectory planning system of Sun with the navigation and localization segmentation of Mori in order to more accurately match and track patterns in the image data (Mori - ¶25).

Regarding claims, 2, 8, and 14, Sun further discloses receiving the image comprises capturing the image of the visible road region using an imaging device (¶25 - vehicle sensor subsystem 144 may include LIDAR corresponding to the recited imaging device of the visible road region).

 Sun further discloses segmenting the image comprises segmenting the image based on projection of LiDAR points on the image (¶25 - vehicle sensor subsystem 144 may include LIDAR).

Regarding claims 4, 10, and 16, Sun further discloses the operations further comprise training the AI model with a plurality of images of a plurality of road regions, and wherein each of the plurality of images comprises one or more annotatable features comprising (¶41 - The traffic and vehicle image data and other perception or sensor data, the ground truth data and the driver intention data gathered or calculated by the real world data collection system 201 can be used to generate training data): 
a plurality of planned trajectory waypoints in a road region (¶50 - A trajectory or path can be specified as a collection of waypoints from a current vehicle position to a desired vehicle position along a designated path and the prediction-based trajectory planning module 200 uses object data 210 received from the vehicle sensor subsystem and the predicted trajectories where predicted trajectories includes a plurality), 
a lateral shift direction to navigate around one or more anomalies in the road region (¶49 – vehicle passing another vehicle corresponding to the recited lateral shift to navigate around an anomaly), 
a plurality of adjusted trajectory waypoints to navigate around the one or more anomalies in the road region (Fig. 5 and ¶49-50 - generate the likely trajectories, or a distribution of likely trajectories based on proximate agents or other objects (e.g., moving vehicles, dynamic objects, or other objects in the proximate vicinity of the vehicle 105)), 
a velocity for navigating on the plurality of adjusted trajectory waypoints in the road region (¶49 – trajectories include turning rates, acceleration or stopping rates and speed corresponding to the recited velocity for navigating the waypoints), and optionally one or more of: 
a category of each of the one or more anomalies in the road region (¶45 -  image processing module to identify proximate agents (e.g., moving vehicles, dynamic objects, or other objects in the proximate vicinity of the vehicle) corresponding to the recited identifying a category of the anomalies), and 
a severity of each of the one or more anomalies in the road region.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Sun et al. (US 2019/0072973) in view of Mori (US 2007/0078594), as applied to claims 1, 7, and 13 above, further in view of Suzuki et al. (US 2007/0106445).

Regarding claims 5, 11, and 17, Sun further discloses determining the adjusted trajectory waypoint in the given segment comprises adjusting the set of alternate trajectory waypoints in the given segment for the AGV (¶49-50 - prediction-based trajectory planning determines trajectory waypoints and turning rates, acceleration or stopping rates, speed corresponding to the recited alternate trajectory waypoints) and utilizing safety, capabilities, and turning angles when selecting alternate trajectories, but does not explicitly disclose determining based on a preset correlation of velocity and a safe turning angle.
based on the suggested velocity for the given segment and a safe turn angle for the suggested velocity, and wherein the safe turn angle for the suggested velocity is pre-configured (¶3 – safe vehicular speed based on turning conditions and allowable level of lateral acceleration preset corresponding to the recited safe speed/turning correlation factors).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the prediction based trajectory planning system of Sun in view of Mori with the deceleration controls of Suzuki in order to prevent spinning, drifting and overturning (Suzuki - ¶3).

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over
Sun et al. (US 2019/0072973) in view of Mori (US 2007/0078594) and Suzuki et al. (US 2007/0106445), as applied to claims 5, 11, and 17 above, further in view of Rahimi et al. (US 2020/0307564).

Regarding claims 6, 12, and 18, Sun further discloses adjusting the set of alternate trajectory waypoints comprises (¶49): 
determining an angle between two adjacent imaginary line connecting the approximate trajectory waypoint for the given segment with a planned or an adjusted trajectory waypoint for a previous segment and a planned or an approximate trajectory waypoint for a next segment (¶4 and ¶49-50 – autonomous vehicle systems inherently ; and 
While Sun does disclose utilizing safety, capabilities, and turning angles when selecting alternate trajectories, but does not explicitly disclose determining based on a preset correlation of velocity and a safe turning angle.
However, Suzuki further discloses adjusting the approximate trajectory waypoint for the given segment in a lateral direction based on the angle and the safe turn angle for the suggested velocity (¶3 – safe vehicular speed based on turning conditions and allowable level of lateral acceleration preset corresponding to the recited safe speed/turning correlation factors).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the prediction based trajectory planning system of Sun in view of Mori with the deceleration controls of Suzuki in order to prevent spinning, drifting and overturning (Suzuki – 
¶3).
	Sun in view of More and Suzuki do not disclose determining the approximate trajectory based on an average of the identified trajectories however Rahimi discloses a collision avoidance recognition system including determining an approximate trajectory waypoint for the given segment by averaging the set of alternate trajectory waypoints falling within the given segment (¶44-45 - hypothesis resolver 430 can output multiple predicted future paths and can resolve them by utilizing a best predicted future path or average predicted future path corresponding to the recited approximate trajectory by averaging the set of alternate trajectories in a segment).
 the prediction based trajectory planning system of Sun in view of Mori and Suzuki with the collision avoidance and planning system of Rahimi in order to analyze each and every hypothesis to determine the likelihood of collision with an external agent within range of the vehicle (Rahimi - ¶44-45).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Satomura (US 2017/0073006) discloses a vehicle behavior detection system including associating an appropriate predetermined vehicle speed for certain turning maneuvers (¶59).

Lin et al. (US 2018/0292222) discloses an autonomous vehicle path planning system including identifying modifying waypoints from an original trajectory in response to an obstacle being identified on the roadway (¶50). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665